IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DEONJANAE SHANTWANIQ                   NOT FINAL UNTIL TIME EXPIRES TO
TILLMAN,                               FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D15-5907
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 21, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Ryan Cardoso of Cardoso Law Offices, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the July 28, 2015, judgment and sentence in Santa Rosa County Circuit

Court case number 12001532CFMXAX. Upon issuance of mandate in this cause, a
copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for

appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                           2